945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Delano JORDAN, Petitioner-Appellant,v.David G. MILLS, Warden, Respondent-Appellee.
No. 91-5626.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1991.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Michael Delano Jordan, a Tennessee state prisoner, requests the appointment of counsel on appeal from the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Jordan was convicted by a jury of second degree murder and sentenced to ninety-nine years imprisonment.   After unsuccessfully appealing his conviction in the state courts, he filed this habeas petition raising the same eleven grounds for relief that he had presented in his direct appeal.   The district court denied the petition after consideration of the merits of the claims, and issued a certificate of probable cause.   After Jordan had filed this appeal, the respondent moved the district court to limit the certificate of probable cause to those issues that merited review on appeal.   The district court granted this motion and limited the certificate to one issue.   The appellee argues that this court lacks jurisdiction because its motion to alter or amend the certificate of probable cause rendered appellant's notice of appeal premature.


3
Upon consideration, we conclude that appellee's jurisdictional argument is without merit.   Furthermore, the restriction of the certificate of probable cause has no legal effect and all grounds are reviewable by this court.   See Houston v. Mintzes, 722 F.2d 290, 291 (6th Cir.1983).   However, upon review of the merits of the issues raised, it is concluded for the reasons stated in the memorandum opinion filed by the district court on April 25, 1991, that the petition for habeas relief was properly denied.   Accordingly, the request for counsel is denied and the district court's order denying the petition is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.